 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE TRUJILLO,                                     Case No. 1:18-cv-01114-LJO-EPG

12                    Plaintiff,
                                                         ORDER RE: STIPULATED REQUEST FOR
13            v.                                         DISMISSAL OF ENTIRE ACTION WITH
                                                         PREJUDICE
14    A & L PARTIDA, LLC,

15                    Defendant.                         (ECF No. 34)

16

17          Plaintiff, Jose Trujillo, and Defendant, A & L Partida, LLC, have filed a stipulation to

18    dismiss the entire action with prejudice (ECF No. 34). In light of the stipulation, and the

19    previous dismissal with prejudice of the remaining defendants (ECF No. 33), the case has

20    ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San

21    Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully

22    directed to close this case.

23
     IT IS SO ORDERED.
24

25      Dated:     November 19, 2019                          /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
